         Case 1:21-cv-00140-GBW Document 7 Filed 02/23/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MARJORIE L. SCHULTZ, as
Personal Representative of the ESTATE OF
EDWARD R. MCCARDLE SR.,

              Plaintiff,

v.                                                             Civ. No. 21‐140 GBW

PURDUE PHARMA, et al.,

              Defendants.

              ORDER TO AMEND COMPLAINT AND SHOW CAUSE

       THIS MATTER comes before the Court on review of the record. Plaintiff filed

her Complaint in the United States District Court for the Southern District of New York

on November 13, 2020. Doc. 2. That Court granted Plaintiff’s Application to Proceed

Without Prepaying Fees or Costs on February 4, 2021, doc. 3, and transferred the case to

this Court on February 10, 2021, doc. 4.

The Complaint

       The Complaint contains several defects. First, it fails to state a claim upon which

relief can be granted. The only facts it alleges in support of its “wrongful death” claim

against Defendant are: (i) “C.O.D. toxic effects of fentanyl. See Death Cert.”; and (ii)

“loss of father & theft of his property while he was on ICE.” Doc. 2 at 2, 5–6. These

allegations fail to state with particularity what Defendant did, when it did it, and what

specific right it violated. See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County
         Case 1:21-cv-00140-GBW Document 7 Filed 02/23/21 Page 2 of 5




Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a

complaint must explain what each defendant did to [the plaintiff]; when the defendant

did it; how the defendant’s action harmed him or her; and, what specific legal right the

plaintiff believes the defendant violated.”).

       Second, the Complaint does not show that the Court has jurisdiction over this

matter. The Complaint indicates that the basis for jurisdiction is “Federal Question,”

but does not identify which federal constitutional or federal statutory rights have been

violated. Doc. 2 at 2. A complaint must contain “a short and plain statement of the

grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1).

       Finally, it appears that this action may be barred by the statute of limitations.

Wrongful death actions “must be brought within three years” of “the date of death.”

N.M. Stat. Ann. § 41‐2‐2. The death certificate attached to the Complaint states that Mr.

McCardle’s date of death was November 4, 2017. Doc. 2 at 8. Three years from that

date is November 4, 2020, nine days before Plaintiff filed her Complaint.

Proceedings In Forma Pauperis

       Plaintiff is proceeding in forma pauperis. The statute governing proceedings in

forma pauperis provides that “the court shall dismiss the case at any time if the court

determines that … the action … fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii) ; see also Webb v. Caldwell, 640 F. App’x 800, 802 (10th Cir.

2016) (unpublished) (“We have held that a pro se complaint filed under a grant of ifp


                                                2
         Case 1:21-cv-00140-GBW Document 7 Filed 02/23/21 Page 3 of 5




can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim … only where it is

obvious that the plaintiff cannot prevail on the facts he has alleged and it would be

futile to give him an opportunity to amend.”) (internal quotation marks and citation

omitted). While the Complaint can be dismissed under § 1915(e)(2)(B)(ii) for failure to

state a claim, it is not obvious that it would be futile to give Plaintiff an opportunity to

amend.

Service on Defendants

       Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915, which

provides that the “officers of the court shall issue and serve all process, and perform all

duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not

order service at this time because Plaintiff has not stated a claim over which the Court

has jurisdiction and because Plaintiff has not provided the Defendants’ address(es).

The Court will order service if: (i) Plaintiff files an amended complaint that states a

claim over which the Court has jurisdiction; and (ii) files a motion for service which

includes the address of each Defendant.

Representation of the Estate

       Plaintiff, who is bringing this action as the personal representative of the Estate

of Edward R. McCardle Sr., is not an attorney authorized to practice before this Court.

See D.N.M.LR‐Civ. 83.7 (“A corporation, partnership or business entity other than a

natural person must be represented by an attorney authorized to practice before this


                                              3
         Case 1:21-cv-00140-GBW Document 7 Filed 02/23/21 Page 4 of 5




Court.”). One purpose of the rule against pro se litigants representing another party is

to protect the interests of the represented party. Plaintiff may represent the Estate only

if she is the sole beneficiary of the estate and there are no creditors. See Rodgers v.

Lancaster Police & Fire Dep’t, 819 F.3d 205, 211 (5th Cir. 2016) (“A person with capacity

under state law to represent an estate in a survival action may proceed pro se if that

person is the only beneficiary and the estate has no creditors.”); Bass v. Leatherwood, 788

F.3d 228, 230 (6th Cir. 2015) (ʺ[T]he sole beneficiary of an estate without creditors may

represent the estate pro se.ʺ); Guest v. Hansen, 603 F.3d 15, 21 (2d Cir. 2010) (ʺWe hold

that the administrator and sole beneficiary of an estate with no creditors may appear pro

se on behalf of the estateʺ).

       IT IS ORDERED that Plaintiff shall do the following within thirty (30) days of

the entry of this Order:

   1. File an amended complaint that states a claim over which the Court has

       jurisdiction. Failure to timely file an amended complaint may result in dismissal

       of this case.

   2. Either (i) have an attorney authorized to practice in this Court enter his or her

       appearance; or (ii) conclusively demonstrate, with supporting documentation,

       that: (a) Plaintiff is, or can be, the appointed personal representative of the Estate;

       (b) she is the sole beneficiary of the Estate; and (c) there are no creditors. Failure

       to timely make such demonstration may result in dismissal of this case.


                                              4
     Case 1:21-cv-00140-GBW Document 7 Filed 02/23/21 Page 5 of 5




3. Show cause why this case should not be dismissed as barred by the statute of

   limitations. Failure to timely show cause may result in dismissal of this case.

   IT IS SO ORDERED.




                                     _____________________________________
                                     GREGORY B. WORMUTH
                                     UNITED STATES MAGISTRATE JUDGE




                                        5
